Citation Nr: 1113779	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-45 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Appellant had active duty for training from October 1960 from April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Appellant was not exposed to acoustic trauma during service.

2.  The Appellant's currently diagnosed bilateral hearing loss disability is not related by competent medical evidence to any incident during service and has not been continuous since service separation.


CONCLUSION OF LAW

The Appellant does not have a bilateral hearing loss disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 101(23), 101(24), 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Appellant was sent a letter in January 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Appellant of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an Appellant's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for bilateral hearing loss.  In fact, audiologic testing (whisper test) was normal at entrance and discharge examinations.  Moreover, the post-service evidence does not indicate any complaints or treatment referable to bilateral hearing loss until several decades following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service, and, additionally, the Appellant himself has neither alleged an in-service acoustic trauma nor continuous post-service symptoms.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Appellant is seeking service connection for a hearing loss disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Also, certain chronic diseases, including sensorineural hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), which is defined as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22), (24).  The presumption of sound condition does not apply if an entrance examination was not performed prior to a period of ACDUTRA.  Moreover, the presumption of aggravation is not applicable to a claimant seeking service connection "based on a period of active duty for training" and inactive duty training.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training." Smith v. Shinseki, 24 Vet. App. 40, 47.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (an Appellant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  Moreover, the Court in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  

The Board's duty is to assess the credibility and weight of the evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

Here, the Board finds that the weight of the credible and probative evidence is against the Appellant's claim, for the reasons discussed below.

The record establishes that the Appellant is diagnosed with a present hearing loss meeting the requirements to be considered a disability under 38 C.F.R. § 3.385.  

The central issue in this case, however, is whether this disability was incurred in or aggravated by the Appellant's period of ACDUTRA.

On this issue, the Appellant's official service department records show he had one period of active duty for training from October 1960 to April 1961.  During his August 1960 entrance examination and his March 1961 discharge examination, the whispered voice testing results were both 15 out of 15.  Neither examination indicated a history of or any complaints of hearing loss.  The Appellant's service treatment records (STRs) are otherwise silent to any traumatic events or complaints relating to his hearing.  Also, when the Appellant completed his Report of Medical History (RMH), which accompanied his induction and separation examinations, he denied ever having ear, nose, or throat trouble.  Additionally, the Appellant's DD Form 214 indicates that his Military Occupational Specialty (MOS) was a "Food Service Helper."  

In light of the above, the Board finds that the evidence of record fails to establish that the Appellant was exposed to acoustic trauma during his ACDUTRA.  Between his entrance and separation examinations, there was no noted differentiation in his hearing.  The Appellant himself noted on his entrance and separation RMH that he had no troubles with his ears, and his STRs were otherwise silent to any traumatic events or complaints related to his hearing.  Additionally, a VA fast letter issued in September 2010 includes a Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus, which indicates that his MOS as a "Food Service Helper" has an extremely low probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010).

Additionally, the Appellant, throughout his correspondence, has failed to assert an in-service trauma, providing no specifics as to noise exposure.  Moreover, he has not asserted a history of continuous continuity of symptoms.  

The post-service medical evidence also shows a lack of continuous post-service symptoms.  Specifically, the Appellant was admitted to the Emergency Room in December 1994, but did not make any complaints regarding hearing loss.  In nurse's notes taken from the same visit, the Appellant stated that he had "no past medical history except [an] appendectomy 30 years ago."  Additionally, in a second hospital visit during December 1994, the Appellant's hearing was noted to be "WNL" (Within Normal Limits).  Thus, the absence of documented treatment is a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, as noted above, the lay evidence does not otherwise show continuity here.  Indeed, when submitting a claim for compensation (VA Form 21-526) in March 2005, he only requested compensation for lung pneumonia and never claimed bilateral hearing loss as a disability.  If he had been experiencing hearing loss at the time it would be reasonable to expect that he would have raised such claim then.  His failure to do so suggests that the hearing loss is of more recent origin.  

In summary, the Board finds that the weight of this evidence shows no hearing loss in service and reveals no continuous symptoms following separation.  
The Appellant failed to raise a claim until December 2008, almost 60 years since his separation from service.  During his December 1994 hospital and Emergency Room visits, he did not complain about his hearing loss and was actually found to be within normal hearing limits.  Additionally, when making a prior claim for compensation in March 2005, he did not assert a bilateral hearing loss disability.  Finally, there was also no indication of medical nexus evidence, which would attribute the Appellant's bilateral hearing loss to his service.  Therefore, the weight of the evidence shows that the Appellant had no acoustic trauma during service.  Likewise, the post-service evidence weighs against a finding of post-service symptomology.  

In conclusion, the Board finds that the Appellant's bilateral hearing loss disorder is less likely than not incurred in service . 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, service connection is not warranted.

In reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. §5107(b).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


